DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/7/2022 has been entered.

Election/Restrictions
Pursuant to the procedures set forth in MPEP § 821.04(b), claim 12, directed to the process of making, previously withdrawn from consideration as a result of a restriction requirement, hereby rejoined and fully examined for patentability under 37 CFR 1.104. Species restriction is also withdrawn.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 6/10/2021 is hereby withdrawn. 
In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Response to Arguments
Applicant’s remarks/arguments filed on 3/7/2022 with respect to amended independent claim(s) have been fully considered and in view examiner amendment below the application is now in condition for allowance.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Chen Le (Reg. 79,818) on 3/15/2022.

Amendments to the Claims:
Claim 1: A semiconductor structure, comprising: a substrate comprising a first side and a second side opposite to the first side, at least one light guide groove being provided on the first side, the light guide groove penetrating the substrate; and a light emitting structure disposed on the second side of the substrate and outside the substrate, the light emitting structure comprising two or more light emitting units, wherein the light guide groove corresponds to the two or more light emitting units, wherein the light emitting structure comprises: a first semiconductor layer, an active layer, a second semiconductor layer, at least one set of a first electrode and a second electrode; the first semiconductor layer, the active layer, and the second semiconductor layer are sequentially disposed on the substrate; the first electrode is connected to the first semiconductor layer, and is insulated and blocked from the second semiconductor layer and the active layer; and the second electrode is connected to the second semiconductor layer and is insulated and blocked from the first electrode, wherein the first semiconductor layer is shared between the two or more light emitting units.
Claim 2: (canceled)
Claim 11: The semiconductor structure according to claim 1[[2]], wherein the light emitting structure further comprises: at least one filling groove penetrating from one side of the second semiconductor layer away from the substrate to the first semiconductor layer, the filling groove partially penetrating the first semiconductor layer, and the first electrode being located in the filling groove; and an insulating material provided between a side wall of the filling groove and the first electrode.
Claim 12: A method for manufacturing a semiconductor structure, comprising: providing a substrate, the substrate comprising a first side and a second side opposite to the first side; forming a light emitting structure on the second side of the substrate and outside the substrate, the light emitting structure comprising two or more light emitting units; and etching the substrate from the first side to form at least one light guide groove on the substrate, the light guide groove penetrating the substrate, wherein the light guide groove corresponds to the two or more light emitting units, wherein a method for manufacturing the light emitting structure comprises: sequentially growing a first semiconductor layer, an active layer, and a second semiconductor layer on the second side of the substrate; forming at least one filling groove on one side of the second semiconductor layer away from the substrate, the filling groove completely penetrating the second semiconductor layer, the active layer, and partially penetrating the first semiconductor layer; preparing a first electrode in the filling groove, the first electrode being insulated and blocked from the second semiconductor layer and the active layer, and being connected to the first semiconductor layer; and preparing a second electrode on one side of the second semiconductor layer away from the active layer.
Claim 13: (cancelled)
Claim 22: (cancelled)

Allowable Subject Matter
Claims 1, 3-9, 11-12, 14-19, and 21 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Claim 1 is allowable primarily because the prior arts of record, singly or in combination, neither anticipates nor render obvious the following limitations when taken in combinations with all other limitations:
“…a substrate comprising a first side and a second side opposite to the first side, at least one light guide groove being provided on the first side, the light guide groove penetrating the substrate; and a light emitting structure disposed on the second side of the substrate and outside the substrate, the light emitting structure comprising two or 
Claim 12 is allowable primarily because the prior arts of record, singly or in combination, neither anticipates nor render obvious the following limitations when taken in combinations with all other limitations:
“…providing a substrate, the substrate comprising a first side and a second side opposite to the first side; forming a light emitting structure on the second side of the substrate and outside the substrate, the light emitting structure comprising two or more light emitting units; and etching the substrate from the first side to form at least one light guide groove on the substrate, the light guide groove penetrating the substrate, wherein the light guide groove corresponds to the two or more light emitting units, wherein a method for manufacturing the light emitting structure comprises: sequentially growing a first semiconductor layer, an active layer, and a second semiconductor layer on the second side of the substrate; forming at least one filling groove on one side of the second semiconductor layer away from the substrate, the filling groove completely 
Yeon et al. discloses some features of the claimed invention as explained in the office action dated 9/1/2021 and Yamada et al. discloses some features of the claimed invention as explained in the office action dated 12/15/2021 but Yeon and Yamada or any other prior arts of record do not teach claimed invention as a whole. Therefore, the independent claim 1 and 12 are allowed. The depended claims are allowed for their dependency to claim 1 and 12.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammed R Alam whose telephone number is 469-295-9205 and can normally be reached between 8:00am-6:00pm (M-F) or by e-mail via Mohammed.Alam1@uspto.gov.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED R ALAM/Primary Examiner, Art Unit 2828